DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 03/25/2022 has been entered.
Response to Arguments
	It is noted that the arguments dated 02/17/2022 were filed under the AFCP 2.0 program. As an interview was unable to be scheduled, the amendments were treated under pre-pilot procedure and a determination of allowability could not be made. With the RCE dated 03/25/2022, full consideration was given to the amendments and arguments presented. As such, Applicant’s arguments have been fully considered and are persuasive. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-4 and 7-22 (renumbered 1-20) are allowed.
Reasons for Allowance
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
The following is an examiner’s statement of reasons for allowance: the prior art both of record and newly searched does not teach the following limitations:
creating one or more second candidate narratives, the one or more second candidate narratives being different from the one or more first candidate narratives; and 
wherein one of the attribute scores comprises a plausibility attribute score representing a measure estimating a likelihood that a given candidate narrative will occur in the future; 
wherein a second one of the attribute scores comprises a surprise attribute score representing a measure estimating how surprising a given candidate narrative will be to the user; 
wherein a third one of the attribute scores comprises an impact attribute score representing a measure estimating how impactful a given candidate narrative will be based on at least a portion of the domain knowledge, 
wherein computing attribute scores includes computing attribute scores for the one or more second candidate narratives; 
wherein the attribute scores for the one or more first candidate narratives represent a first likelihood of an occurrence of one or more first potential future event sequences; 2P201704160US01 
wherein the attribute scores for the one or more second candidate narratives represent a second likelihood of an occurrence of one or more second potential future event sequences; and 
wherein, based at least in part on the respective attribute scores, the second likelihood of an occurrence of the one or more second potential future events sequences is less than the first likelihood of an occurrence of the one or more first potential future events sequences.
While the prior art of record generally teaches predicting future events based off historical data, it does not take into account the ability to compute attribute scores for multiple candidate narratives, in addition to the above elements of the claims in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124